DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 32 and 39 is/are objected to because of the following informalities:
Claim 32, Ln. 3 recites “to form at least in part of the breathing tube” which appears better understood as “to form at least a part of the breathing tube”
Claim 39, Ln. 3 recites “to form at least in part of the breathing tube” which appears better understood as “to form at least a part of the breathing tube”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 32-39 and 56 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites the limitation “the lumen” in Ln. 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a lumen”.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an intermediate connector, as recited in claim 34. The disclosure of the instant application does not appear to ever discuss two segments of a breathing tube which are directly connected to each other. Rather, whenever two segments are used to form the breathing tube recited in claim 33 there is discussed an intermediate connector to form the connection between the two segments (e.g. Figs. 8A-8D). There is thus a gap in the claim as no structure has been recited to interconnect the humidifier end segment and the patient interface end segment. Thus, claim 33 should be amended to include the intermediate connector of claim 34.
Claim 39 recites the limitation “the lumen” in Ln. 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a lumen”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 6,078,730. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 15 recites an outer sheath over a conduit. While reference patent claim 15 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 6,769,431. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 4 recites an outer sheath over a conduit. While reference patent claim 4 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7,469,719. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 17 recites an outer sheath over a conduit. While reference patent claim 17 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,037,882. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 3 recites an outer sheath over a conduit. While reference patent claim 3 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 8,905,082. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 19 recites an outer sheath over a conduit. While reference patent claim 19 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,468,733. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 5 recites an outer sheath over a conduit. While reference patent claim 5 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,533,117. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 16 recites an outer sheath over a conduit. While reference patent claim 16 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,872,967. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 5 recites an outer sheath over a conduit. While reference patent claim 5 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,010,693. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 11 recites an outer sheath over a conduit. While reference patent claim 11 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,478,583. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 8 recites an outer sheath over a conduit. While reference patent claim 8 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,688,270. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 9 recites an outer sheath over a conduit. While reference patent claim 9 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,828,455. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 18 recites an outer sheath over a conduit. While reference patent claim 18 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,052,215. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 11 recites an outer sheath over a conduit. While reference patent claim 11 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,219,733. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claim 1 recites an outer sheath over a conduit. While reference patent claim 1 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
Claims 24 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 100 of copending Application No. 16/560,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 100 recites an outer sheath over a conduit. While reference application claim 100 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 24 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/655,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 21 recites an outer sheath over a conduit. While reference application claim 21 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 24 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/862,264 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 21 recites an outer sheath over a conduit. While reference application claim 21 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 24 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 88 of copending Application No. 17/028,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 88 recites an outer sheath over a conduit. While reference application claim 88 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 24 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 63 of copending Application No. 17/303,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claim 63 recites an outer sheath over a conduit. While reference application claim 63 fails to explicitly discuss the functionality recited of the sheath in instant claims 24 and 55 that functionality represents intended use and is given limited patentable weight (MPEP 2114).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24-27, 29-31, 33-34, 36-38, and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. 2012/0325219).
Regarding claim 24, Smith discloses a breathing tube (Fig. 1 #14, 16; ¶0019) comprising: a first segment (e.g. Fig. 3 #20; ¶0020) of the breathing tube having a first flexibility; a sheath (Fig. 1 #16; ¶¶0028-0029) overlaying the first segment, wherein the sheath is capable of maintaining flexibility and dampening displacement during gas flow (¶0029). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of headgear component 16 are capable, at least to a limited extent, of performing the function recited of the sheath. The breathing tube of the claim could be alternately read to include the full tubing assembly 14 and headgear component 16 of Fig. 2. It is noted that the term “segment” in the claim is understood to refer to an identifiable element and not merely an arbitrary portion of the breathing tube.
Regarding claim 25, Smith discloses a second segment (e.g. Fig. 3 #18 or second #20; ¶0020) of the breathing tube having a second flexibility; and an intermediate connector (Fig. 3 segment(s) #18, 20 between two other segments) connecting the first segment to the second segment. For example, two straight segments 20 in Fig. 3 have a bellows segment 18 as an intermediate connector. Further, a straight segment 20 and a bellows segment 18 in Fig. 3 which do not directly contact have as an intermediate connector another straight segment 20 and/or another bellows segment 18.
Regarding claim 26, Smith discloses the second flexibility is the same as the first flexibility (when the two segments are either both #18 or both #20).
Regarding claim 27, Smith discloses the second flexibility is the different than the first flexibility (when the two segments are one #18 and one #20).
Regarding claim 29, Smith discloses the sheath is around at least one of the first segment or the second segment (Fig. 1; ¶0019), and extending at least a partial length of the at least one segment (Fig. 1).
Regarding claim 30, Smith discloses the sheath is around at least one of the first segment or the second segment (Fig. 1; ¶0019), and extending substantially along a whole length of the at least one segment (Fig. 1).
Regarding claim 31, Smith discloses the sheath is around the first segment and the second segment (Fig. 1; ¶0019), and extending at least a partial length of each segment (Fig. 1).
Regarding claim 33, Smith discloses a breathing tube (Fig. 1 #14, 16; ¶0019) comprising: a distal end segment (e.g. upper Fig. 3 #20 or #18; ¶0020) of the breathing capable of maintaining flexibility and dampening displacement during gas flow (¶0029). The recitation of one end being a “humidifier” end segment is given limited patentable weight in the absence of the positive claiming of a humidifier. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of headgear component 16 are capable, at least to a limited extent, of performing the function recited of the sheath. The breathing tube of the claim could be alternately read to include the full tubing assembly 14 and headgear component 16 of Fig. 2. It is noted that the term “segment” in the claim is understood to refer to an identifiable element and not merely an arbitrary portion of the breathing tube.
Regarding claim 34, Smith discloses an intermediate connector (Fig. 3 #18 between two #20 or Fig. 3 #20 between two #18) connecting the distal end segment to the patient interface end segment.
Regarding claim 36, Smith discloses the sheath extending at least a partial length of the distal end segment (Fig. 1).
Regarding claim 37, Smith discloses the sheath extending substantially along a whole length of the distal end segment (Fig. 1).
Regarding claim 38, Smith discloses the sheath is around the distal end segment and the patient interface end segment (Fig. 1; ¶0019), and extending at least a partial length of each segment (Fig. 1).
Regarding claim 55, Smith discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0029). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of headgear component 16 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Regarding claim 56, Smith discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0029). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of headgear component 16 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 24 and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (U.S. Pub. 2014/0373840).
Regarding claim 24, Graham discloses a breathing tube (Fig. 1 #103 as Fig. 2C #201; ¶¶0089-0095) comprising: a first segment (Fig. 2C #203; ¶0089) of the breathing tube having a first flexibility; a sheath (Fig. 2C #227; ¶¶0089-0095) overlaying the first segment, wherein the sheath is capable of maintaining flexibility and dampening displacement during gas flow (¶¶0089-0095). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The 
Regarding claim 55, Graham discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶¶0089-0095). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of external sheath 227 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Pub. 2014/0373840) in view of Buswell et al. (WO 2014/077706 A1; as cited on the Information Disclosure Statement filed 25 Nov 2019).
Regarding claim 25, Graham fails to disclose a second segment of the breathing tube having a second flexibility; and an intermediate connector connecting the first segment to the second segment.
Buswell teaches a breathing tube (Figs. 1-2 #202; ¶¶0061, 0065) including a first segment (Fig. 2 #202a; ¶¶0064-0067) and a second segment (Fig. 2 #202a; ¶¶0064-0067); and an intermediate connector (Fig. 2 #214; ¶0067) connecting the first segment to the second segment. Buswell teaches a two segment breathing tube as providing the benefit of forming an inspiratory tube adapted to be partially placed within an incubator, the two segments allowing differential zone heating control within the breathing tube in 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Graham a second segment of the breathing tube having a second flexibility; and an intermediate connector connecting the first segment to the second segment in order to provide the benefit of forming an inspiratory tube adapted to be partially placed within an incubator, the two segments allowing differential zone heating control within the breathing tube in response to the incubator, and the connector between the two segments shielding electrical components within the breathing tube from an external environment in view of Buswell. The claim makes no requirement on the degree of flexibility of the second segment.
Regarding claim 27, Graham teaches the invention as modified above and further suggests as obvious the second flexibility is the different than the first flexibility (¶0054). Graham desires different stiffness, considered as directly relatable to flexibility, between the two ends of the inspiratory tube (e.g. ¶0054).
Regarding claim 28, Graham teaches the invention as modified above and further suggests as obvious the intermediate connector secures at least one end of the sheath (¶0089). Graham teaches the sheath 227 as secured to ends of the tube 201 (¶0089) which is considered to obviously suggest the location of the connector in Buswell.
Regarding claim 29, Graham teaches the invention as modified above and further teaches the sheath is around at least one of the first segment or the second segment (Fig. 2C; ¶0091), and extending at least a partial length of the at least one segment (Fig. 2C).
Regarding claim 30, Graham teaches the invention as modified above and further teaches the sheath is around at least one of the first segment or the second segment (Fig. 2C; ¶0091), and extending substantially along a whole length of the at least one segment (Fig. 2C).
Regarding claim 31, Graham teaches the invention as modified above and further suggests as obvious the sheath is around the first segment and the second segment (Fig. 2C; ¶0091), and extending at least a partial length of each segment (Fig. 2C). Graham teaches sheath 227 as extending the full length of the inspiratory tube (Fig. 2C; ¶¶0089-0095)
Regarding claim 32, Graham teaches the invention as modified above and Buswell as incorporated therein further teaches the first segment is a composite tube (Figs. 17A-17C #1201; ¶¶0135-0136) having a first elongate member (Fig. 17B #1203; ¶0137) comprising a hollow body spirally wound to form at least in part of the breathing tube, and a second elongate member (Fig. 17B #1205; ¶0140) spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of the lumen of the breathing tube (Fig. 17B).
Claim(s) 33-34, 36, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333).
Regarding claim 33, Bedford discloses a breathing tube (Fig. 14 two conduits interconnected; ¶¶0254-0256) comprising: a humidifier end segment (Fig. 14 one #8; note humidifier in system of Fig. 6) of the breathing tube having a first flexibility; a patient interface end segment (Fig. 14 one #8) of the breathing tube having a second flexibility, wherein the second flexibility is the same as the first flexibility (conduit sections 8 are the same).
Bedford, in the cited embodiment, fails to disclose a sheath overlaying the humidifier end segment, wherein the sheath is configured to maintain flexibility and dampen displacement during gas flow. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114).
However, Bedford alternately teaches that a conduit of the invention (Figs. 1-2; ¶¶0162-0168) can be formed with an outer insulation layer (#23; ¶0165). An outer insulation layer is readable as a sheath. Bedford teaches an outer insulation layer as providing the benefit of allowing a heating element to be in direct contact with the breathable gas within the hose without causing short circuit (¶0165).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the initially cited embodiment of Bedford a sheath overlaying the humidifier end segment in order to provide the benefit of allowing a heating element to be in direct contact with the breathable gas within the hose without causing short circuit further in view of Bedford. The material disclosed of outer insulation layer 23 is capable, at least to a limited extent, of performing the function recited of the sheath. The insulation layer 23 would be obviously applied to any heated conduit in Bedford.
Regarding claim 34, Bedford teaches the invention as modified above and further teaches an intermediate connector (Figs. 8-9 #9; ¶0232) connecting the humidifier end segment to the patient interface end segment.
Regarding claim 36, Bedford teaches the invention as modified above and further teaches the sheath extending at least a partial length of the humidifier end segment (Figs. 1-2).
Regarding claim 56, Bedford discloses the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶0165). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The material disclosed of outer insulation layer 23 is capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 33-38 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333) in view of Graham et al. (U.S. Pub. 2014/0373840).
Regarding claim 33, Bedford discloses a breathing tube (Fig. 14 two conduits interconnected; ¶¶0254-0256) comprising: a humidifier end segment (Fig. 14 one #8; note humidifier in system of Fig. 6) of the breathing tube having a first flexibility; a patient interface end segment (Fig. 14 one #8) of the breathing tube having a second flexibility, wherein the second flexibility is the same as the first flexibility (conduit sections 8 are the same).
 maintain flexibility and dampen displacement during gas flow. The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114).
Graham teaches an inspiratory tube (Fig. 1 #103 as Fig. 2C #201; ¶¶0089-0095) comprising an external sheath (Fig. 2C #227; ¶¶0089-0095) overlaying a first segment. Graham teaches an external sheath as providing the benefits of improving thermal performance of the tube and securing conductive filaments in place to prevent heat loss due to cool air currents impinging on the tube wall (¶¶0089, 0091).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bedford a sheath overlaying the humidifier end segment in order to provide the benefits of improving thermal performance of the tube and securing conductive filaments in place to prevent heat loss due to cool air currents impinging on the tube wall in view of Graham. The material disclosed of external sheath 227 is capable, at least to a limited extent, of performing the function recited of the sheath. The external sheath 227 would be obviously applied to any conduit segment or segments along the inspiratory tube in Bedford.
Regarding claim 34, Bedford teaches the invention as modified above and further teaches an intermediate connector (Figs. 8-9 #9; ¶0232) connecting the humidifier end segment to the patient interface end segment.
Regarding claim 35, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the intermediate connector secures at least one end of the sheath (¶0089). Graham teaches the sheath 227 as secured to ends of the tube 201 (¶0089), the location of a connector.
Regarding claim 36, Bedford teaches the invention as modified above and further teaches the sheath extending at least a partial length of the humidifier end segment (Figs. 1-2). See also Fig. 2C of Graham.
Regarding claim 37, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath extending substantially along a whole length of the humidifier end segment (Fig. 2C). Tube 201 may be obviously considered as suggestive to one of ordinary skill in the art of equivalent to conduit 8 of Bedford in terms of how manufacturing will be performed.
Regarding claim 38, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath is around the humidifier end segment and the patient interface end segment (Fig. 2C; ¶0091), and extending at least a partial length of each segment (Fig. 2C). Graham teaches sheath 227 can be a sleeve that is slid or pulled into position, which would obviously allow it to fit two interconnected conduits 8 of Bedford while performing its same intended function.
Regarding claim 56, Bedford teaches the invention as modified above and Graham as incorporated therein further suggests as obvious the sheath is capable of dampening displacement of the tube by restricting or resisting wave propagation or oscillation or displacement during therapy (¶¶0089-0095). The functionality recited of the sheath represents intended use and is given limited patentable weight (MPEP 2114). The materials disclosed of external sheath 227 are capable, at least to a limited extent, of performing the function recited of the sheath. 
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford et al. (U.S. Pub. 2012/0125333) in view of Graham et al. (U.S. Pub. 2014/0373840) and further in view of Buswell et al. (WO 2014/077706 A1; as cited on the Information Disclosure Statement filed 25 Nov 2019).
Regarding claim 39, Bedford teaches the invention as modified above but fails to teach the humidifier end segment is a composite tube having a first elongate member comprising a hollow body spirally wound to form at least a part of the breathing tube, and a second elongate member spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of a lumen of the breathing tube.
Buswell teaches a breathing tube (Figs. 17A-17C #1201; ¶¶0135-0136) having a first elongate member (Fig. 17B #1203; ¶0137) comprising a hollow body spirally wound to form at least in part of the breathing tube, and a second elongate member (Fig. 17B #1205; ¶0140) spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of the lumen of the breathing tube (Fig. 17B). Buswell teaches a composite tube as providing the benefit of being useable with a respiratory humidification system to reduce condensation and rain out and maintain a more desirable or targeted temperature profile along the length of the inspiratory limb (¶0135).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bedford the humidifier end segment is a composite tube having a first elongate member comprising a hollow body spirally wound to form at least a part of the breathing tube, and a second elongate member spirally wound and joined between adjacent turns of the first elongate member, the second elongate member forming at least a portion of a lumen of the breathing tube in order to provide the benefit of being useable with a respiratory humidification system to reduce condensation and rain out and maintain a more desirable or targeted temperature profile along the length of the inspiratory limb in view of Buswell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Similar rejections to the above reading from Smith can also be made from Huber (U.S. Pub. 2004/0065335 – Fig. 5) and Veliss et al. (U.S. Pub. 2008/0047560 – Fig. 6-2).


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785